Title: To Benjamin Franklin from Edward Rowe Mores, 7 June 1773
From: Mores, Edward Rowe
To: Franklin, Benjamin


Sir,
Leyton, Essex. 7 June. 1773.
Mrs. James is so teazing that I am constrained to apply to you for relief. I could write a volume of grievances; but as our time is not to be bestowed upon trifles I shall trouble you with no more than two.
The first is, Mrs. James before I was concerned in the foundery employed a printer because he owed her money, and now she is desirous that I should get rid of him, which I cannot attempt to do as he was not employed by me, and his behaviour has been such as I cannot object to. But I cannot approve of his workmanship, which, in Mrs. James’s case more especially, should be performed with the greatest nicety. I enclose a bit for your judgement, and if you are pleased to tell me that it will do I will correct it and send him more copy.
The second, Sir, I mention with reluctance, fearful lest it should transpire and obstruct my scheme, but I trust I am writing to a gentleman who will keep my secret. I am desirous, and have reason to think my desire will be gratified, that Her Majesty of Russia should purchase the foundery. So the foundery will be preserved entire, Mrs. James obtain a better price for it than she can obtain in England and our own people be pleased that it is gone out of the kingdom. And Mrs. James is angry that I will not disclose to her my design.

The only use I entreat you, Dear Sir, to make of this information is, to Mrs. James (if that I say shall merit your approbation) that I have communicated my design to you, and that you approve of it, to me (if you do not approve of it) that you will be kind enough to tell me so, who am, Sir, your obedient humble servant
Edward Rowe Mores.
 
Addressed: To / Dr Franklyn.
